      Case 5:20-cv-00467-MTT-MSH Document 9 Filed 03/22/21 Page 1 of 2


                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION

RANDALL T. QUINN,                :
                                 :
                 Petitioner,     :
                                 :
           VS.                   :
                                 :                NO.: 5:20-CV-467-MTT-MSH
ATTORNEY CARL CANSINO,           :
                                 :
                 Respondent.     :
________________________________ :

                                ORDER OF DISMISSAL

       Petitioner Randall T. Quinn, currently confined at Wheeler Correctional Facility,

has filed a pro se petition seeking a federal court order compelling Defendant Carl Cansino

to perform certain actions. ECF No. 1. More specifically, the Petitioner asks this Court

to compel the Respondent to provide to the Petitioner his complete legal file relating to a

criminal matter and conviction in Putnam County, Georgia to aid Petitioner in seeking post-

conviction relief. Id.; See also ECF No. 6.

        “[F]ederal courts are courts of limited jurisdiction. They possess only that power

authorized by Constitution and statute, which is not to be expanded by judicial decree[.]”

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (internal citations

omitted). “It is to be presumed that a cause lies outside this limited jurisdiction, and the

burden of establishing the contrary rests upon the party asserting jurisdiction.” Id.

       Federal mandamus relief is available “to compel an officer or employee of the

United States . . . to perform a duty owed to the petitioner.” 28 U.S.C. § 1361 (emphasis

added). The United States District Courts are unable to issue writs compelling action by
       Case 5:20-cv-00467-MTT-MSH Document 9 Filed 03/22/21 Page 2 of 2


state officials or non-federal persons in the performance of their duties. See Lawrence v.

Miami-Dade Cty. State Attorney Office, 272 F. App'x 781 (11th Cir. 2008) (“Because the

only relief [petitioner] sought was a writ of mandamus compelling action from state

officials, not federal officials, the district court lacked jurisdiction to grant relief and did

not err in dismissing the petition.”); In re Gurley, 247 F. App’x 437 (4th Cir. 2007)

(affirming dismissal of writ of mandamus aimed at state officials for lack of jurisdiction).

       Because Petitioner seeks an order compelling the performance of duties from his

attorney, who is not alleged to be a federal officer or employee, this Court is without

jurisdiction to grant Petitioner the relief he seeks.      Petitioner’s pleading is therefore

DISMISSED without prejudice. A writ of mandamus seeking to compel non-federal

officials in the performance of their duties is appropriately filed in state courts.


                             SO ORDERED, this 22nd day of March, 2021.


                                            s/ Marc T. Treadwell____________________
                                            MARC T. TREADWELL, CHIEF JUDGE
                                            UNITED STATES DISTRICT COURT
